DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance filed on 19 May 2022 contained errors in the examiner's amendment. Stricken text from the 1 April 2022 claim set submitted by Applicant was erroneously included. The attached Corrected Notice of Allowance is provided to correct the errors.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher P. Lightner on 9 May 2022.
The application has been amended as follows, including those amendments presented in the 19 May 2022 Notice of Allowance: 
Claim 1
Line 5: “section,”
Line 16: “a collective open area less than a cross-sectional area of inlet pipes through which the heated inert gas is supplied, and”
Line 19: “exceeds a fall in pressure of the heated inert gas across the input material that”
Claim 2
Line 3: “arranged next to each other at an inner surface of the jacket, the outlet surfaces”
Claim 5
Lines 4-5: “being formed between respective ones of the series of outlet surfaces
Claim 7
Line 2: “the gas distribution pipe is arranged along a central axis of the chamber, and”
Line 4: “means, wherein the gas outlet means is arranged at an inner surface of the jacket.”
Claim 9
Lines 4-9: “are arranged next to the bottom plat
the gas is led obliquely or diagonally through the input material to the gas outlet means, wherein the gas outlet means is arranged at an inner surface of the jacket.”
Claim 11
Line 2: “the bottom plate has an internal peripheral edge that surrounds a lower end”
Line 6: “the bottom plate comprises at least one opening of the gas inlet means
Claim 12
Lines 5-7: “gas flows, and that is arranged at an inner surface of the jacket above the gas outlet means, such that a portion of the heated inert gas is led from the inlet wall surface through the input material in a downwards direction to the gas outlet means, the gas outlet means being arranged farther 
Claim 14
Line 2: “a portion of the heated inert gas is supplied to the input material that has been introduced into the”
Lines 7-8: “the portion of the heated inert gas is led from the of the gas outlet means that is arranged at the upper end-wall section.”
Claim 16
Line 1: “The method according to claim 1, wherein the portion of the openings”
Claim 17
Line 1: “The method according to claim 1, wherein the portion of the openings”
Claim 19
Line 5: “section,”
Line 14: “to an inner surface of the jacket, and a compartment formed between the lower”
Lines 19-20: “total open area less than a cross-sectional area of inlet pipes through which the heated inert gas is supplied, and
a fall in pressure is generated across the at least one opening through”
Line 22: “exceeds a fall in pressure 
Claim 20
Line 3: “of outlet surfaces arranged next to each other at the inner surface of the jacket, the outlet”
Lines 8-9: “ones of the gaps being formed between respective ones of the outlet surfaces 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented in the Notice of Allowance filed on 19 May 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772